Decree of the Surrogate’s Court of Kings county unanimously affirmed, with costs. If we were to assume that the income taxes imposed in 1929 represent valid corporate debts for income taxes for the years claimed, the necessary corollary is that the corporate profits for those years were many times the amount of the alleged taxes, and in that light would not indicate insolvency of the corporation. Present — Lazansky, P. J., Kapper, Carswell and Seudder, JJ.; Tompkins, J., not voting. [136 Misc. 664.]